Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered. Claims 1-12 and 21-30 remain pending in the application.

Response to Amendment
Claims 29-30 are added, and claims 1-12 and 21-30 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed March 24, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 7, filed March 20, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Cho in view of Hongou) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dausch in view of Cho and Hongou, as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dausch et al. (US 20100168583 A1, published July 1, 2010) in view of Cho et al. (US 20150289854 A1, published October 15, 2015) and Hongou et al. (US 20110172537 A1, published July 14, 2011), hereinafter referred to as Dausch, Cho, and Hongou, respectively. 
	Regarding claim 1, Dausch teaches an apparatus, comprising:
	an intracardiac echocardiography (ICE) catheter (Fig. 11; see para. 0097 – “The ultrasound catheter probe herein disclosed may be particularly suited for IVUS and ICE of coronary thrombosis of a coronary artery.”) comprising:
	an imaging assembly positioned at a distal portion of the ICE catheter such that the imaging assembly is sized and shaped for advancement through a blood vessel (Fig. 11; see para. 0088 – “…it would be beneficial to reduce the number of electrical leads contained in the catheter sheath in order to allow greatest mechanical flexibility for steering/guiding the catheter through vessels. For example, a 7F (3 mm diameter) catheter, a 20x20 element pMUT array may be used to produce high quality images.”), wherein the imaging assembly comprises:
	an imaging array (Fig. 11, pMUT 90 as the imaging array), and 
	a micro beamformer IC positioned at the distal portion of the intraluminal imaging device proximate to the imaging array (Fig. 11, ASIC (application-specific integrated circuit) devices 720, 730 (micro beamformer IC) next to pMUT (piezoelectric micromachined ultrasonic transducers) 90 (imaging array) at distal portion of catheter 700; see para. 0086 – “Catheter 700 includes pMUT 90 with vertically integrated ASIC devices 720,730 which may be multiplexer, amplifier or signal conditioning ASIC devices or combinations thereof. Additional ASIC devices may also be included such as high voltage drivers, beam formers or timing circuitry.”). 
Dausch does not explicitly teach: 
an imaging array including a plurality of imaging elements arranged into a plurality of subarrays, 
wherein a subarray of the plurality of subarrays comprises a subset of the plurality of imaging elements; 
wherein the micro-beam-former IC comprises a plurality of microchannels associated with the subarray, 
wherein a microchannel of the plurality of microchannels is associated with an imaging element of the plurality of imaging elements of the subarray, 
wherein the microchannel is configured to separately beam-form a signal returning from the imaging element, 
wherein the microchannel comprises a delay element that imposes a predetermined time delay upon the signal such that the subarray is associated with a plurality of delay elements; and 
a plurality of signal lines coupled to the micro-beam-former IC, wherein a signal line of the plurality of signal lines is coupled to the subarray via the plurality of delay elements.  
Whereas, Cho, in the same field of endeavor, teaches 
an imaging array including a plurality of imaging elements arranged into a plurality of subarrays (Fig. 6; see para. 0040 — “...if the ultrasonic transducer 111 has a 4x8 two-dimensional array structure which includes 32 tiles 111A, each of the tiles 111A may have a 16x16 two-dimensional array structure which includes 256 elements 111B...” where the imaging array is a plurality of imaging elements (elements 111B) arranged into a plurality of subarrays (tiles 111A)), 
wherein a subarray of the plurality of subarrays comprises a subset of the plurality of imaging elements (Fig. 6; see para. 0040 — “...if the ultrasonic transducer 111 has a 4x8 two-dimensional array structure which includes 32 tiles 111A, each of the tiles 111A may have a 16x16 two-dimensional array structure which includes 256 elements 111B...” where a subarray (tile 111A) comprises a subset of imaging elements (elements 111B)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging array, as disclosed in Dausch, by having the imaging array include a plurality of imaging elements arranged into a plurality of subarrays, wherein a subarray of the plurality of subarrays comprises a subset of the plurality of imaging elements, as disclosed in Cho. One of ordinary skill in the art would have been motivated to make this modification in order for manufacturing the transducer having a two-dimensional array structure, which facilitates development of a multichannel transducer, as taught in Cho (see para. 0041).
Dausch in view of Cho does not explicitly teach: 
wherein the micro-beam-former IC comprises a plurality of microchannels associated with the subarray, 
wherein a microchannel of the plurality of microchannels is associated with an imaging element of the plurality of imaging elements of the subarray, 
wherein the microchannel is configured to separately beam-form a signal returning from the imaging element, 
wherein the microchannel comprises a delay element that imposes a predetermined time delay upon the signal such that the subarray is associated with a plurality of delay elements; and 
a plurality of signal lines coupled to the micro-beam-former IC, wherein a signal line of the plurality of signal lines is coupled to the subarray via the plurality of delay elements.  
Whereas, Hongou, in an analogous field of endeavor, teaches: 
the micro-beam-former IC comprises a plurality of microchannels associated with the subarray (Fig. 4, where the micobeamformer (reception beamformer 1041) comprises of a plurality of microchannels (separate signals from the imaging elements of subarray 102a1 to the preamplifiers 103) associated with the subarray 102a1), 
wherein a microchannel of the plurality of microchannels is associated with an imaging element of the plurality of imaging elements of the subarray (Fig. 4, where a microchannel is associated with an imaging element of the subarray 102a1), 
wherein the microchannel is configured to separately beam-form a signal returning from the imaging element (Fig. 4, where the each microchannel separately beamfoms a signal (reception beamformer 1041) returning from the imaging element of subarray 102a1), 
wherein the microchannel comprises a delay element that imposes a predetermined time delay upon the signal such that the subarray is associated with a plurality of delay elements (Fig. 4, where the microchannel comprises a delay element (the plurality of rectangles of reception beamformer 1041 for each imaging element of subarray 102a1); see para. 0070 — “At this time, the switch control part 1001 sends simultaneously, to each sub-array reception beam former, the reception delay time corresponding to ultrasound vibrators that are the output source of the signals that are input to each sub-array reception beam former configuring the sub-array reception beam former group 1041, and instructs delay processing.” Where the predetermined time delay is equated to the reception delay time corresponding to ultrasound vibrators (imaging elements)); and 
a plurality of signal lines coupled to the micro-beam-former IC (Fig. 4, plurality of signal lines (equated to the signal outputs of the adders 1042a1 to 1042a3) coupled to the microbeamformer IC (reception beamformer 1041)), 
wherein a signal line of the plurality of signal lines is coupled to the subarray via the plurality of delay elements (Fig. 4, where a signal line (signal output of adder 1042a1) is coupled to the subarray (subarray 102a1) via the delay elements (the plurality of rectangles of reception beamformer 1041 for each imaging element of subarray 102a1)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging array and microbeamformer IC, as disclosed in Dausch in view of Cho, by having the micro-beam-former IC comprises a plurality of microchannels associated with the subarray, wherein a microchannel of the plurality of microchannels is associated with an imaging elernent of the plurality of imaging elements of the subarray, wherein the microchannel is configured to separately beam- form a signal returning from the imaging element, wherein the microchannel comprises a delay element that imposes a predetermined time delay upon the signal such that the subarray is associated with a plurality of delay elements; and a plurality of signal lines coupled to the micro-beam-former IC, wherein a signal line of the plurality of signal lines is coupled to the subarray via the plurality of delay elements, as disclosed in Hongou. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of signal lines within a probe cable while maintaining a wide dynamic range without being limited by any restriction on the performance of electronic circuits, as taught in Hongou (see para. 0002).
Furthermore, regarding claim 3, Dausch further teaches wherein the plurality of imaging elements are ultrasound transducers mounted to the micro-beam-former IC (Fig. 11, ASIC (application-specific integrated circuit) devices 720, 730 (micro beamformer IC) mounted to pMUT (piezoelectric micromachined ultrasonic transducers) 90 (imaging array) at distal portion of catheter 700; see para. 0086 – “Catheter 700 includes pMUT 90 with vertically integrated ASIC devices 720,730 which may be multiplexer, amplifier or signal conditioning ASIC devices or combinations thereof. Additional ASIC devices may also be included such as high voltage drivers, beam formers or timing circuitry.”), and 
Cho further teaches wherein the plurality of imaging elements are disposed on top of the micro-beam-former IC in a flip chip arrangement (see pg. 2, col. 2, para. 0044-0045 — “The ultrasonic transducer 111 may be installed on the front surface of the integrated circuit 112, for example, by flipchip bonding... the integrated circuit 112 may include an analog beam former, an analog-to-digital converter (ADC) and a digital beam former...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of imaging elements are ultrasound transducers mounted to the micro-beam-former IC, as disclosed in Dausch, by having the plurality of imaging elements disposed on top of the micro-beam-former IC in a flip chip arrangement, as disclosed in Cho. One of ordinary skill in the art would have been motivated to make this modification in order to overcome process complexity due to wiring, as taught in Cho (see para. 0035). 
Furthermore, regarding claim 4, Dausch further teaches wherein the imaging array is a two dimensional array (see para. 0093 – “It is envisioned that the embodiments herein described are applicable to forward or side viewing catheters operating with 2D, 1.5D or 1D arrays.”). 
Furthermore, regarding claim 21, Cho further teaches wherein the imaging array is directly mounted to a top of the micro-beam-former IC in a flip chip arrangement (Fig. 2; see pg. 2, col. 2, para. 0044-0045 — “The ultrasonic transducer 111 may be installed on the front surface of the integrated circuit 112, for example, by flip-chip bonding...the integrated circuit 112 may include an analog beam former, an analog-to-digital converter (ADC) and a digital beam former...” where the imaging array is equated to the ultrasonic transducer 111 and microbeamformer IC is equated to integrated circuit 112).
	The motivation for claim 21 was shown previously in claim 3. 

Claims 2 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Cho and Hongou, as applied to claim 1 above, and in further view of Chiang et al. (US 20090112091 A1, published April 30, 2009), hereinafter referred to as Chiang. 
Regarding claim 2, Dausch in view of Cho and Hongou teaches all of the elements disclosed in claim 1 above. 
Dausch in view of Cho and Hongou does not explicitly teach wherein the plurality of signal lines transmit the delayed signals from the micro-beam-former IC to a controller coupled to a proximal end of the intraluminal imaging device. 
Whereas, Chiang, in the same field of endeavor, teaches wherein the plurality of signal lines transmit delayed signals from the micro-beam-former IC to a controller coupled to a proximal end of the intraluminal imaging device (Fig. 4; see pg. 8, col 1, para. 0111 — “A control circuit preferably in the form of a microprocessor 38 controls the operation of the ultrasound imaging system 10. The control circuit 38 controls the differential delays introduced in both the pulsed synchronizer 22 and the beam forming circuitry 26 via a memory 42 and a control line 33.” So signal lines transmit delayed signals from the microbeamformer IC (beamforming circuitry) to a controller (microprocessor 38); see pg. 18, col. 1, para. 0217 — “Another preferred embodiment of the invention relates to a flexible ultrasound probe or catheter system for insertion into body lumens or cavities. Such a system 900 is illustrated in connection with FIGS. 40A and AOB. System 900 includes a flexible shaft 902 having a proximal end 905 connected to housing 904 and a distal end 907. Processing circuitry as described previously is located within housing 904.” so the microprocessor (equated to a controller) can be located at the proximal end of an intraluminal device (flexible ultrasound probe or catheter system for insertion into body lumens or cavities)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Dausch in view of Cho and Hongou, by having a plurality of signal lines transmit delayed signals from the micro-beam-former IC to a controller coupled to a proximal end of the intraluminal imaging device, as disclosed in Chiang. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically focus reflected ultrasonic signals returning from the region of interest being imaged by the processing sub-array, as disclosed in Chiang (see Abstract).
Furthermore, regarding claim 22, Chiang further teaches wherein the analog delay element is a charge coupled device (see pg. 4, col. 1, para. 0036 —“...the delay processing circuits utilize a single charge-coupled device delay line with a programmable input sampling selection circuit.”). 
Furthermore, regarding claim 23, Chiang further teaches wherein the analog delay element is an analog random access memory (RAM) (see pg. 12, col. 1, para. 0153 — “The storage circuit can be a memory such as a RAM, or it can be a shift register. In either case, the storage circuit is clocked at the delay line clock rate f, to output the address required to sample data during the correct timing window.”). 
Furthermore, regarding claim 24, Chiang further teaches wherein the analog delay element is a tapped analog delay line (see pg. 15, col. 1, para. 0184 — “The tapped delay line 110 performs the function of a sample-and-hold, converting the continuous-time analog input signal to a sampled analog signal.”). 
Furthermore, regarding claim 25, Chiang further teaches wherein the delay element is a tapped analog delay line (see pg. 15, col. 1, para. 0184 — “The tapped delay line 110 performs the function of a sample-and-hold, converting the continuous-time analog input signal to a sampled analog signal.”). 
Furthermore, regarding claim 26, Chiang further teaches wherein the delay element comprises a plurality of repeated analog delay elements (Fig. 13; see pg. 11, col. 2, para. 0147 — “...a control circuit is incorporated within each delay unit 202(1)-202(N) such that a programmable delay with a maximum delay of M/fc. can be provided to each sampled data loaded into the delay unit, where M is the number of delay stages in a delay line of the delay unit 202(1)-202(N)...”). 
Furthermore, regarding claim 27, Chiang teaches wherein the predetermined time delay (t) imposed upon the signal returning from the imaging element is described by: t = d sinθ/v wherein d is a maximum dimension of the subarray, θ is a maximum beam steering angle, and v is a speed of sound in an object being imaged (see pg. 1, col. 2, para. 0009 — “The reflected or echoed beam energy wave form originating at the image point reaches each transducer element after a time delay equal to the distance from the image point to the transducer element divided by the assumed constant speed of the waveform of signals in the media...The delay at each receiving element is a function of the distance measured from the element to the center of the array and the viewing angular direction measured normal to the array.” so a maximum dimension of the subarray d is equated to the distance measured from the element to the center of the array, a maximum beam steering angle θ is equated to the viewing angular direction from the element (at a maximum dimension) measured normal to the array, the speed of sound in the object being imaged v is equated to the assumed constant speed of the waveform of signals in the media). 
The motivation for claims 22-27 was shown previously in claim 2.
	
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Cho, Hongou, and Chiang, as applied to claim 2 above, and further in view of Brodsky et al. (US 20020067359 A1, published June 6, 2002), hereinafter referred to as Brodsky. 
Regarding claim 5, Dausch in view of Cho, Hongou, and Chiang teaches all of the elements as disclosed in claim 2 above, and 
Hongou further teaches a cable including the plurality of signal lines (see para. 0040 — “The present embodiments are to solve the above problem, and the purposes are to secure a wide dynamic range and to reduce the number of signal lines within a probe cable...”). 
Dausch in view of Cho, Hongou, and Chiang does not explicitly teach wherein the cable further includes one or more power lines for feeding power to the micro-beam-former IC. 
Whereas, Brodsky, in the same field of endeavor, teaches wherein the cable further includes one or more power lines for feeding power to the beamformer (Fig. 3A, the power lines 148A and 148B connected to circuit boards 100A and 1008, each containing a beamformer 116A and 116B; see pg. 13, para. 0128 - "In order to provide the necessary voltages, the Fire Wire power line 44 is fed to an inline DCDC converter 300. The DC-DC converter 300 generates the necessary voltages and provides them over a plurality of power lines 46. These new power lines 46 are repackaged with the Fire Wire signal lines 42 in a custom cable 40’. In the probe housing 3', the Fire Wire signal lines 42 are connected to the Fire Wire chipset 220 and the custom power lines 46 are connected to a power distributor 48, which filters and distributes the various voltages over respective internal voltage lines 148A, 148B, 248."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable, as disclosed in Dausch in view of Cho, Hongou, and Chiang, by having the cable include at least one power line providing power to the beamformer, as disclosed in Brodsky. One of ordinary skill in the art would have been motivated to make this modification in order to provide the necessary customized power to control the transducer array elements via the transmit/receive switch, as taught in Brodsky (see pg. 13, col. 1, para. 0128-0129). 
Furthermore, regarding claim 6, Brodsky further teaches wherein the cable further includes one or more control lines for communicating control signals to the micro-beamformer (see Fig. 3A - Fire Wire signal lines 42 from the Fire Wire cable 40 are connected to the Fire Wire chipset 220, which is connected to the system control chip 218, which is connected to the beamformers 116A and 116B; see pg. 4, para. 0049 - “Control signals are exchanged between the beamformer and the system controller over signal lines 154A, 154B to adjust the scan beam." Where the micro-beamformer is equated to the beamformers). 
The motivation for claim 6 was shown previously in claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Cho and Hongou, as applied to claim 1 above, and further in view of Hossack (US 20140180120 A1, published June 26, 2014), hereinafter referred to as Hossack. 
Regarding claim 7, Dausch in view of Cho and Hongou teaches all of the elements as disclosed in claim 1 above. 
Dausch in view of Cho and Hongou does not explicitly teach does not explicitly teach wherein the intraluminal imaging device is configured to produce 2D and 3D images. 
Whereas, Hossack, in the same field of endeavor, expressly teaches wherein the intraluminal imaging device is configured to produce 2D and 3D images (see Fig. 7 - 2D sweep pattern 700 of ultrasound transducer 52, representing a 2D image; see Fig. 8 - 3D sweep pattern of ultrasound transducer 52 in two orthogonal directions, representing a 3D image; see pg. 1, col. 2, para. 0014, lines - "...using the catheter device above comprises sweeping the ultrasonic beam through the first angle in the first plane using the first device to form a first frame of two-dimensional (2D) image data, incrementing the angular position of the beam by a selected amount in the second plane using the second device, sweeping the beam through the first angle in the first plane using the first device to form a second frame of two-dimensional (2D) image data spatially adjacent to the first frame, repeating the preceding steps until the entire field of view has been scanned by the beam, and combining the 2D image data frames to form a page of 3D image data of the subject field of view." Where the catheter device is equated to the intraluminal imaging device). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Dausch in view of Cho and Hongou, by having the device configured to produce 2D and 3D images, as disclosed in Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to visualize and locate anomalies in the lumen of an anatomical structure in real-time, as taught in Hossack (see pg. 5, col. 2, para. 0058).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Cho and Hongou, as applied to claim 1 above, and further in view of Prins et al. (US 9237879 B2, published January 19, 2016) and Von Ramm et al. (US 20160135790 A1, published May 19, 2016) hereinafter referred to as Prins and Von Ramm, respectively. 
Regarding claim 8, Dausch in view of Cho and Hongou teaches all of the elements as disclosed in claim 1 above, and 
Hongou further teaches a cable including the two or more signal lines (see para. 0040 — “The present embodiments are to solve the above problem, and the purposes are to secure a wide dynamic range and to reduce the number of signal lines within a probe cable...”). 
Dausch in view of Cho and Hongou does not explicitly teach wherein the imaging assembly includes an array of more than 512 imaging elements and the cable includes a total of 16 signal lines or less. 
Whereas, Prins, in the same field of endeavor, teaches wherein the imaging assembly includes an array of more than 512 imaging elements (see Fig. 3; see col. 8, lines 34-35 -"...the 1000+ reception transducer elements 130b..." where the 1000+ reception transducer elements is more than 512 imaging elements). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging assembly, as disclosed in Cho in view of Hongou, by having an array of more than 512 imaging elements, as disclosed in Prins. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of physical lines to be constructed within the limited space of the intraluminal probe, as taught in Prins (see col. 8, lines 27- 56). 
Dausch in view of Cho, Hongou, and Prins does not explicitly teach a cable includes a total of 16 signal lines or less. 
Whereas, Von Ramm, in the same field of endeavor, teaches a cable includes a total of 16 signal lines or less (see Fig. 8; see pg. 5, col. 2, para. 0080 - "The signal lines 816 from the transmitter interface device 814 toward the ultrasonic array 802 represent as many independent signal lines as needed to activate each element of the array independently or in subgroups, or a multiplexer could be employed with less or any number of physical communication lines." so the number of independent signal lines can be to where the cable can have a total of 16 signal lines or less). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable, as disclosed in Dausch in view of Cho, Hongou, and Prins, by having a cable with a total of 16 signal lines or less, as disclosed in Von Ramm. One of ordinary skill in the art would have been motivated to make this modification in order to use a limited number of signal lines as constrained by the space within a transducer device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Cho, Hongou, Prins, and Von Ramm, as applied to claim 8 above, and further in view of Brodsky. 
Regarding claim 9, Cho in view of Hongou, Prins, and Von Ramm teaches all of the elements as disclosed in claim 8 above, and 
Von Ramm further teaches wherein the cable includes a total of 30 lines or less that includes the signal lines (Fig. 8; see pg. 5, col. 2, para. 0080 - "The signal lines 816 from the transmitter interface device 814 toward the ultrasonic array 802 represent as many independent signal lines as needed to activate each element of the array independently or in subgroups, or a multiplexer could be employed with less or any number of physical communication lines." So the number of independent signal lines can be less than 30 to where a cable can have of total of 30 lines or less). 
Dausch in view of Cho, Hongou, Prins, and Von Ramm does not explicitly teach wherein the cable includes a total of 30 lines or less that includes the power lines and the control lines. 
Whereas, Brodsky, in the same field of endeavor, teaches a cable including 
the power lines (see Fig. 3A-the power lines 148A and 148B connected to circuit boards 100A and 1008, each containing a beamformer 116A and 116B; see pg. 13, para. 0128 - “In order to provide the necessary voltages, the Fire Wire power line 44 is fed to an inline DC-DC converter 300. The DC-DC converter 300 generates the necessary voltages and provides them over a plurality of power lines 46. These new power lines 46 are repackaged with the Fire Wire signal lines 42 in a custom cable 40". In the probe housing 3’, the Fire Wire signal lines 42 are connected to the Fire Wire chipset 220 and the custom power lines 46 are connected to a power distributor 48, which filters and distributes the various voltages over respective internal voltage lines 148A, 148B, 248.") and 
the control lines (see Fig. 3A- Fire Wire signal lines 42 from the Fire Wire cable 40 are connected to the Fire Wire chipset 220, which is connected to the system control chip 218, which is connected to the beamformers 116A and 116B; see pg. 4, para. 0049 - "Control signals are exchanged between the beamformer and the system controller over signal lines 154A, 154B to adjust the scan beam." Where the control lines are equated to the control signals over signal lines). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable, as disclosed in Dausch in view of Cho, Hongou, Prins, and Von Ramm, by including power lines and control lines in the cable, as disclosed in Brodsky. One of ordinary skill in the art would have been motivated to make this modification in order to integrate multiple circuit functions onto single chips and decrease the size of the electrical components used within the probe, as taught in Brodsky (see pg. 3, col. 1, para. 0037).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Cho and Hongou, as applied to claim 1 above, and further in view of Mehi et al. (US 7901358 B2, published March 8, 2011), hereinafter referred to as Mehi. 
Regarding claim 10, Dausch in view of Cho and Hongou teaches all of the elements as disclosed in claim 1 above, and 
Hongou further teaches a cable including the two or more signal lines (see para. 0040 — “The present embodiments are to solve the above problem, and the purposes are to secure a wide dynamic range and to reduce the number of signal lines within a probe cable...”). 
Dausch in view of Cho and Hongou does not explicitly teach wherein the cable is directly coupled to the microbeam-former IC. 
Whereas, Mehi, in an analogous field of endeavor, teaches wherein the cable is directly coupled to the micro-beam-former IC (Fig. 16 - a cable 1619 connected to the processing unit 1620, containing a receive beamformer 1603 and transmit beamformer 1605 (microbeamformer IC)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable, as disclosed in Cho in view of Hongou, by having the cable directly coupled to the microbeamformer, as disclosed in Mehi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of wires needed in the circuit and eliminate the chance of cross-talk between wires, as taught in Mehi (see col. 14, lines 50- 56).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Cho and Hongou, as applied to claim 1 above, and further in view of Dausch et al. (US 20130267853 A1, published October 10, 2013), hereinafter referred to as Dausch ‘853. 
Regarding claim 11, Dausch in view of Cho and Hongou teaches all of the elements as disclosed in claim 1 above, and 
Hongou further teaches a cable including the two or more signal lines (see para. 0040 — “The present embodiments are to solve the above problem, and the purposes are to secure a wide dynamic range and to reduce the number of signal lines within a probe cable...”). 
Dausch in view of Cho and Hongou does not explicitly teach wherein the cable is coupled to an interposer coupled to the micro-beam-former IC. 
Whereas, Dausch ‘853, in the same field of endeavor, teaches wherein the cable is coupled to an interposer coupled to the micro-beam-former IC (see Fig. 28 -the cable 650 is coupled to an interposer device 610, which is coupled to a termination PC board 600 that may include a microbeamformer; see pg. 9, para. 0068 - "The connective elements extend as part of the cable assembly (not shown) to the proximal connection support substrate(s) 355 (i.e., the termination). The connection support substrates 355 may then be bonded to the termination interposer devices 610 using, for example, solder bumps, gold stud bumps or an anisotropic conductive epoxy, to provide an electrically-conductive connection between the connective signal and ground elements (wires) 150, 160, and the signal pads 510 of the respective interposer device 610. The interposer routing 520 subsequently provides an electrically-conductive connection to the connection pads 530 of that interposer device 610, which may then, in turn, be wirebonded or otherwise electrically connected to the connection pads 630 of a termination PC board 600 associated with the external ultrasound system...The termination PC board 600 further routes the connections with the connective elements from the interposer device to the connector 620 associated with a cable 650 extending to the external ultrasound system. In some instances, the termination PC board 600 may also include other circuitry to facilitate forming of an ultrasound image, for example, transmit pulsers, transmit beamformers, amplifiers, receive beamformers, transmit/receive switches, timing circuits, and other appropriate circuitry and/or components..." Where the termination PC board can include a microbeamformer). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable, as disclosed in Dausch in view of Cho and Hongou, by having the cable coupled to an interposer device, which is coupled to a beamformer, as disclosed in Dausch ‘853. One of ordinary skill in the art would have been motivated to make this modification in order for the interposer to serve as an intermediate device to reduce the signal degradation between the microbeamformer and the cable, as taught in Dausch ‘853 (see pg. 7, para. 0067). 
Furthermore, regarding claim 12, Dausch further teaches wherein the interposer (Fig. 27, interposer device 610) is wire bonded to the micro-beamformer IC (see pg. 9, para. 0068 - "The interposer routing 520 subsequently provides an electrically-conductive connection to the connection pads 530 of that interposer device 610, which may then, in turn, be wirebonded or otherwise electrically connected to the connection pads 630 of a termination PC board 600 associated with the external ultrasound system. In other aspects, the interposer devices 610 may be wirebonded into semiconductor packages 640 that may be mounted onto termination PC boards 600 using, for example, electrically conductive pins or solder bumps...the termination PC board 600 may also include other circuitry to facilitate forming of an ultrasound image, for example, transmit pulsers, transmit beamformers, amplifiers, receive beamformers, transmit/receive switches, timing circuits, and other appropriate circuitry and/or components, as will be appreciate by one skilled in the art." Where the termination PC board can include a microbeamformer). 
The motivation for claim 12 was shown previously in claim 11.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Cho and Hongou, as applied to claim 1 above, and in further view of Adachi et al. (US 20070083119 A1, published April 12, 2007), hereinafter referred to as Adachi. 
Regarding claim 28, Dausch in view of Cho and Hongou teaches all of the elements disclosed in claim 1 above. 
Dausch in view of Cho and Hongou does not explicitly teach wherein the micro-beam-former IC is configured to activate each of the plurality of imaging elements. 
Whereas, Adachi, in the same field of endeavor, teaches wherein the micro-beam-former IC is configured to activate each of the plurality of imaging elements (Fig. 19, where the microbeamformer IC (equated to unit comprising of a plurality of transmission/reception processing sections 91 and a selector 92) activate imaging elements (ultrasonic transducer elements 45); see para. 00165 —- “...a transmission/reception processing section 91 as drive control means for performing transmission processing on an ultrasonic drive signal for each c-MUT element 45 of the ultrasonic transducer array 47...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microbeamformer IC, as disclosed in Cho in view of Hongou, by having the microbeamformer IC activate each of the plurality of imaging elements, as disclosed in Adachi. One of ordinary skill in the art would have been motivated to make this modification in order to adjust the drive signal of the selected imaging elements, as taught in Adachi (see para. 0015).

	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Cho and Hongou, as applied to claim 1 above, and in further view of Zhai et al. (US 20180064415 A1, published March 8, 2018 with a priority date of September 7, 2016), hereinafter referred to as Zhai.
Regarding claim 29, Dausch in view of Cho and Hongou teaches all of the elements disclosed in claim 1 above.
Dausch in view of Cho and Hongou does not explicitly teach wherein the plurality of signal lines comprise a plurality of coaxial cables.
Whereas, Zhai, in the same field of endeavor, teaches wherein the plurality of signal lines comprise a plurality of coaxial cables (see para. 0030 – “Referring again to FIG. 1, electrical conductors 22 connect the elements 16 of the array 14 to the receive beamformer 24. The conductors 22 are cables, coaxial cables…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal lines, as disclosed in Dausch in view of Cho and Hongou, by having the signal lines be coaxial cables, as disclosed in Zhai. One of ordinary skill in the art would have been motivated to make this modification in order for each element to be selectively used for a given aperture and associated electronic steering, as taught in Zhai (see para. 0030).  	
Furthermore, regarding claim 30, Zhai further teaches 
wherein the ICE catheter further comprises a flexible elongate member sized and shaped for advancement through the blood vessel (Fig. 1; see para. 0019 – “…a distal tip of the catheter 20 includes a more flexible portion covered by the housing 20 for moving through the circulatory system.”), 
wherein the plurality of signal lines extend within the flexible elongate member (Fig. 1; see para. 0018 – “The intra-cardiac echocardiography catheter 12 includes the imaging array 14 and the ablation transducer 18 in a housing 20 with electrical conductors 22 [signal lines].”; see para. 0031 – “The conductors 22 are routed through the catheter 12 to the beamformer 24.”), and 
wherein a quantity of the plurality of signal lines (conductors) is less than a quantity of the plurality of imaging elements (Fig. 1; see para. 0030 – “…fewer conductors 22 than elements 16 may be used, such as for switched apertures, partial beamforming, or multiplexing.”). 
The motivation for claim 30 was shown previously in claim 29. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Degertekin et al. (US 20160249882 A1, published September 1, 2016) discloses an intracardiac imaging system that has an intracardiac echography catheter, with transducer elements disposed on a chip to have a large aperture and a plurality of electronics interfacing with the transmit elements for beam forming and the receive elements to produce radio frequency output signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793